UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 SCHEDULE 13G UNDER THE SECURITIES EXCHANGE ACT OF 1934 (AMENDMENT NO. )* Aerosonic Corporation (Name of Issuer) Common Stock (Title of Class of Securities) 008015-30-7 (CUSIP Number) December 21, 2009 (Date of Event Which Requires Filing of this Statement) Check the appropriate box to designate the rule pursuant to which this Schedule is filed: oRule 13d-1(b) þRule 13d-1(c) oRule 13d-1(d) *The remainder of this cover page shall be filled out for a reporting person's initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter the disclosures provided in a prior cover page. The information required in the remainder of this cover page shall not be deemed to be "filed" for the purpose of Section 18 of the Securities Exchange Act of 1934 ("Act") or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). CUSIP NO. 008015-30-7Page2 of 5Pages 1. NAMES OF REPORTING PERSONS I.R.S. IDENTIFICATION NOS. OF ABOVE PERSONS (ENTITIES ONLY) Martin Finan 2. CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (SEE INSTRUCTIONS) (a)o (b)o 3. SEC USE ONLY 4. CITIZENSHIP OR PLACE OF ORGANIZATION United States NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 5. SOLE VOTING POWER 196,536 6. SHARED VOTING POWER 13,389 7. SOLE DISPOSITIVE POWER 196,536 8. SHARED DISPOSITIVE POWER 13,389 9. AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 209,925 10. CHECK IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES (SEEINSTRUCTIONS) o 11. PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9) 5.63% 12. TYPE OF REPORTING PERSON (SEE INSTRUCTIONS IN CUSIP NO. 008015-30-7Page3 of5 Pages Item 1(a).Name of Issuer: Aerosonic Corporation Item 1(b).Address of Issuer's Principal Executive Offices: 1212
